Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims include the limitation of “text included in the posted data”, which is unclear, 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-7, 9 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
                Claim 1 is directed towards a system, thus meeting the Step 1 eligibility criterion. Claim 1 does  recite the abstract concept of a fundamental economic practice, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG: determine whether posted data acquired relates to a place to be estimated/when the posted data relates to the place to be estimated, determine whether the posted data includes location information including a location of the user/when the posted data includes the location information, determine whether the posted data indicates that the user has visited the place to be estimated, based on the location information includes in the posted data being within a mesh of a facility that corresponds to the place to be estimated/when the posted data does not include location information, determine whether the posted data indicates that the user has visited the place to be estimated based on a text included in the 
This judicial exception is not integrated into a practical application.  Claim 1 includes the additional limitations of circuitry, data gathering (‘acquire posted data posted by a user’ and ‘acquire number-of-people information indicating the number of people who are located in an area including the place to be estimated by obtaining information indicating locations of mobile communication terminals of the number of people who are located in the area’), mobile communication terminals, a user terminal including a GPS function, gathering data acquired by a GPS function (‘location information indicating a location of the user acquired by a GPS function of a user terminal’), and data outputting (‘output information indicating popularity estimated.’) The circuitry and the user terminal/terminals represent generic computing elements. Outputting data represents insignificant post-solution activity, see MPEP 2106.05(g). Data gathering represents insignificant post-solution activity, see MPEP 2106.05(g). Gathering device location data via the device GPS represents insignificant extra-solution activity. The additional elements do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because as noted above, the circuitry and the user terminal/terminals represent generic computing elements. Merely implementing the abstract idea using generic computing elements cannot provide an inventive concept. Outputting data represents insignificant post-solution activity, see MPEP 2106.05(g). Gathering device location data via the device GPS represents insignificant extra-solution activity – i.e. gathering device location data via the device GPS represents a well-known and commonly used means of gathering device location information, as known to one of ordinary skill in 
Independent claim 9 is directed to a method, thus meeting the Step 1 eligibility criterion. The claim does recite the same abstract idea as Claim 1. The claim performs the method using only generic components of a networked computer system. Therefore, claim 9 is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1.
 Remaining dependent claims 2-3, 6-7 further narrow the abstract ideas of the independent claims. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  



 The prior art of record does not teach neither singly nor in combination the limitations of claims 1-3, 6-7, 9.



Response to Arguments
	Applicant’s arguments have been fully considered. Applicant argues with substance:

				claims are directed to the practical application of determining a popularity of a place based on both analyzing posted data that includes location information acquired by a GPS function, and posted data that does not include such location information
	In response, Examiner respectfully disagrees that the claimed invention is directed to a practical application. There are no additional elements that reflect an improvement in the functioning of a computer, or an improvement to other technology/technical field; there are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technology or field of use. Determining a popularity of a place (including based on both analyzing data that includes location information and data that does not include location information) represents a business practice/goal, not another technology/technical field; therefore, improving this process pertains to a business practice optimization, not to an improvement to another technology/technical field. As if further noted by the Applicant in the Spec., the claimed invention, when implemented, seeks to at best optimize a business practice/method: “The popularity desired to be estimated indicates how popular as a facility visited by users, that is, how many users are visiting the facility”, “it is an object to provide a place popularity estimation system capable of appropriately estimating popularity of a place such as a facility, in consideration of user’s visiting”. There is no technical support/technical evidence in the Applicant’s Spec, that the claimed invention, when implemented, improves the functioning of the computing device itself, or that it improves another technology/technical field.

				Claimed invention is similar to McRO, and thus is directed to patent eligible subject matter
	In response, Examiner respectfully disagrees. The instant claimed invention and McRO have different claim sets and different fact patterns, and therefore the two are not analogous.
McRO the Courts concluded that the claimed invention was not directed to an abstract idea under prong one of Alice. The Court concluded the subject claims did not recite an abstract idea because the computer animation improved the prior art through the use of rules, rather than artists, to set morph weights and transitions between phonemes. Id. at 1308.  Thus, the claimed invention in McRO allowed for computer performance of animation steps that previously had to be performed by human animators. Id. at 1313. Notably, the Court in McRO determined that the process required by the claims was not a process previously used by human animators. Id. at 1314.      Therefore, the claims in McRO used "limited rules in a process specifically designed to achieve an improved technological result" over "existing, manual 3-D animation techniques." Id. at 1316.
                    Contrary to McRO, the instant claimed invention is directed towards an abstract idea - see the detailed 35 USC 101 analysis above- and the claims do not recite a computer-automated process that uses rules for animators unlike those previously employed by humans or a similar type of improvement. Rather, the present claims recite certain methods of organizing human activity (i.e., an abstract idea as discussed supra).
	
				present application allows computer performance of a function (determining popularity) not previously performable by a computer
				present application provides an improvement to this technological field as described in the Spec., para 4-10
	Examiner respectfully disagrees that the claimed invention, when implemented, improves a technological field. Examiner notes that the Applicant’s Specification, including para 4-10, describes the context of the claimed invention, and further describes that the claimed invention, when implemented, seeks to at best optimize a business practice/goal; as noted in the Spec., “The popularity desired to be estimated indicates how popular as a facility visited by users, that is, how many users are visiting the 

				The prior art rejections have been overcome and should be withdrawn
	In response, Examiner agrees. The prior art rejections have been overcome and have been withdrawn.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
11/22/2021